DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending. Claims 1-5, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 6-15 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection is maintained.
Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is directed to a variants and fragments of a C-terminal endostatin derived peptide of no more than 40 amino acids in length and of an isolated nucleic acid encoding a C-terminal endostatin derived peptide of no more than 40 amino acids in length. Variants of the C-terminal endostatin derived peptide encompasses fragments of the C-terminal endostatin derived peptides. Therefore, the difference between the two are unclear. The specification states “The variants of the peptides according to the present invention may be (i) one in which one or more of the (iv) fragments of the peptides and/or (v) one in which the peptide is fused with another peptide, such as a leader or secretory sequence or a sequence which is employed for purification (for example, His-tag) or for detection (for example, Sv5 epitope tag or immunoglobulin Fc region)”. See page 20, lines 4-16 in the specification. Claims 7-15 which depend from claim 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 6.
Response to Arguments
	Applicants argue the claims are clearly and unambiguous. Applicants argue when the artisan of ordinary skill reviews the teachings of the specification, the artisan would understand what is claimed. See pages 5-6 the remarks filed December 29, 2021.
Applicants’ arguments have been fully considered but are not found persuasive. Terms are giving the plain meaning unless when applicants act as their own lexicographer. See MPEP §2111.01 The specification specifically describes the term “variant of the peptides according to the present invention” as a fragment of the peptides. See page 20, lines 4-16 in the specification. Therefore, it is unclear what differentiates a fragment from a variant if the term variant encompasses fragments. The rejection of claims 6-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection is new as necessitated by amendment.
Claims 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims recite the new limitation “said C-terminal endostatin-derived peptide is no more than 40 amino acids in length”. The size limit of 40 amino acid in length is not supported by original specification and claims. The limitation has no lower limit on the length of the peptide and encompasses peptides that are dipeptides, tripeptides and tetrapeptide. Furthermore, the upper limit of an arbitrary number of 40 amino acids is not described or discussed in the specification. The original specification does not describe a range or limit on the length of the amino acids in the C-terminal endostatin derived peptide. The specification describes full-length C-terminal region endostatin peptide as peptides set forth in SEQ ID NOs:1-7. The length of the peptides of SEQ ID NOs:1-7 are 9, 36, 48, 24, 16, 21, and 28 respectively. The original specification further discloses fragments of full-length 
Claims 5-15 which depend from claim 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as these claims incorporate by dependency the new matter of claim 6.
Response to Arguments
The rejection of claims 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a disease or disorder in a subject in need thereof, does not reasonably provide enablement for preventing a disease or disorder in a subject in need thereof has been withdrawn as necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection basis is new as necessitated by amendment.
Claims 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folkman et al. (US 7,524,811 B2; 2009).
Regarding claims 6, 10 and 11, Folkman et al. teach administering hP7 (C-endostatin peptide of no more than 40 amino acids) to mice with human pancreatic tumors (cancer). See col. 31, line 5-col. 32, line 55 and Figure 1. The hP7 peptide reduced tumor volume by 10%. See Figure 1. The hP7 has the amino acid sequence ETWRTEAPSATGQASSLLGGRLLGQ which corresponds to amino acids 136-160 of the C-terminal end of human endostatin. See SEQ ID NO: 148 and Table 1.
Regarding claims 7 and 8, hP7 comprises an amino acid sequence selected from the claimed SEQ ID NOs: 1 and 5 and fragments of claimed SEQ ID NOs: 2, 4-6.
Therefore, the disclosures of Folkman et al. anticipate the claimed invention.
Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The rejection basis is new as necessitated by amendment.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Folkman et al. (US 7,524,811 B2; 2009).
The teachings of Folkman et al. are discussed above. Folkman et al. do not teach administering a second agent wherein the agent is an anti-cancer agent as claimed. Folkman et al. teach the N-terminal peptides hP1, hP2 and hP5 have statistically significant antitumor activity against pancreatic tumor cells. See col. 31, line 5-col. 32, line 55 and Figure 1.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to co-administer hP7 with hP1, hP2 or hP5 to the mice with pancreatic tumors. The artisan would have been motivated to do so because hP1, hP2 and hP5 have anti-tumor (anti-cancer) activity and it is prima facie obvious to combine two components known for the same purpose in order to form a third composition to be used for the very same purpose, which in the present case is, reducing cancer tumor growth. There would be a reasonable expectation of success because hP1, hP2 and hP5 have statistically significant antitumor activity against pancreatic tumor cells.



The rejection is new as necessitated by amendment.
Claims 6-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feghali-Bostwick et al. (US 8,507,441 B2; published August 13, 2013).
Feghali-Bostwick et al. teach C-terminal endostatin polypeptides. Feghali-Bostwick et al. teach polypeptides that are at most 40 amino acids in length thereby constituting a C-terminal endostatin polypeptide that is no more than 40 amino acids in length. See col. 20, lines 63-67. Throughout the patent, Feghali-Bostwick et al. teach the polypeptides consists of at least 40 consecutive amino acids of the amino acid sequence set forth as amino acids 133-180 of SEQ ID NO: 13 or SEQ ID NO: 2 or consists of at least 40 consecutive amino acids of the amino acid sequence set forth as amino acids 133-180 of SEQ ID NO: 13 or SEQ ID NO: 2 with at most 5 amino acid substitutions. See e.g., col.6, lines 37-44. Feghali-Bostwick et al. teach C-terminal endostatin polypeptides consist of 40 consecutive amino acids of the C-terminal region of an endostatin protein such as SEQ ID NOs: 2, 4, and 13. Feghali-Bostwick et al. teach peptides consisting of at least 30 amino acids of amino acids 133-180 of endostatin or a variant thereof that has anti-fibrotic activity. See col. 19, lines 46-55. Feghali-Bostwick et al. further teach regions of SEQ ID NOs: 2, 4 and 13 that should be conserved to preserve anti-fibrotic activity of the polypeptide. See col. 21, lines 5-61. Feghali-Bostwick et al. teach the endostatin peptide can consists of at least 40 amino acids of the amino acids set forth as amino acids 133-180 of SEQ ID NOs: 2, 4, and 13 and alternatively the peptide can include at most 1-5 amino acid substitution in one of the sequences provided the peptide has anti-fibrotic activity. See col. 20, lines 55-67.
Feghali-Bostwick et al. teach administering the C-terminal endostatin polypeptides or polynucleotides that encode the polypeptides to treat fibrosis (disease or disorder) in a subject. See col. 6, lines 55-64 and col. 32, lines 18-33.

However, at the time of the effective filing date of the claimed invention, the claims would have been obvious to the artisan of ordinary skill. The claimed C-terminal endostatin-derived peptides that are no more than 40 amino acids in length overlap with the size of the C-terminal endostatin-derived peptides taught by Feghali-Bostwick et al. because the peptides disclosed by Feghali-Bostwick et al. consist of at least 30 amino acids of amino acids 133-180 of endostatin or a variant thereof that has anti-fibrotic activity and consists of at least 40 consecutive amino acids of the amino acid sequence set forth as amino acids 133-180 of SEQ ID NO: 13 or SEQ ID NO: 2 with 0-5 amino acid substitutions. A prima facie case of obviousness exists because the claimed amino acid lengths of no more than 40 amino acids overlaps with the ranges of amino acid lengths taught by Feghali-Bostwick et al.
Regarding claim 7, Feghali-Bostwick et al. teach the polypeptides are at most 40 amino acids in length thereby constituting a C-terminal endostatin polypeptide that is no more than 40 amino acids in length. See col. 20, lines 63-67. Feghali-Bostwick et al. teach the regions that should be retained in the peptides to retain anti-fibrotic activity is one or both potential phosphorylation sides in the first seven amino acids of E4 that are conserved: SYCE and TWR which correspond to amino acids 133-136 and 137-139 of SEQ ID NOs: 2nad 13. Feghali-Bostwick et al. teach amino acid 147-152 and 159-164 of SEQ ID NOs: 2 and 13 can also be retained for anti-fibrotic activity. Feghali-Bostwick et al. also teach maintaining amino acids 133-141, 145-153, 155-158, 162-166 and 169-180 of SEQ ID NOs: 2, 4 and 13. See col. 21, lines 
Although Feghali-Bostwick et al. do not expressly teach the C-terminal endostatin-derived peptides comprise an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 4, 5, 6 and 7, fragments thereof and variants thereof, the claim would have been obvious at the time of the effective filing date of the claimed invention. Feghali-Bostwick et al. teach the highlight amino acid sequences of human endostatin should be conserved. The amino acid sequences are SYCETWRTE, ATGQASSLL (present SEQ ID NO:1), GRLL, AASCH, and YIVLCIENSFMT. See col. 21, lines 8-20. Therefore, with the teachings provided by Feghali-Bostwick et al., the artisan of ordinary skill in the art would have been able to construct a C-terminal endostatin peptide of at most 40 amino acids in length comprising at least one of SEQ ID NOs: 1, 2 and 4-7, a fragment thereof or variant thereof because SEQ ID NOs: 1, 2 and 4-7 consists of or comprise consecutive amino acids of human endostatin that are taught required to maintain fibrotic activity.
Regarding claim 8, Feghali-Bostwick et al. teach amino acids 142-144, 154, 159-161 and 181-183 of amino acid sequence in C-terminal endostatin polypeptide. See col. 22, lines 1-30. The claim would have been obvious to the artisan of ordinary skill in the art at the time of the effective filing date because it was known in the art which amino acid residues could be substituted and which amino acid residues must be conserved to maintain anti-fibrotic activity. Therefore, it would have been within the skill of the artisan to develop variants of at most 40 amino acids in length that comprise an amino acid sequence selected from SEQ ID NOs: 1, 2 and 4-7 as claimed with at most 5 amino acid substitutions.

Regarding claims 13 and 14, Feghali-Bostwick et al. teach the disorder is fibrosis, fibrosis of the skin, keloid, hypertrophic scar, idiopathic pulmonary fibrosis, morphea, GVHD, or subepithelial fibrosis. See col. 6, lines 55-64, col. 9, lines 35-46 and col. 32, lines 34-44.
Regarding claim 15, Feghali-Bostwick et al. teach administering a second agent, wherein the second agent is an anti-fibrotic agent, such as cyclosporine, d-penicillamine, colchicine, Relaxin and GLEEVEC. See col. 37, lines 37-67.
Therefore, at the time of the effective filing date of the claimed invention, the invention was prima facie obvious to the artisan of ordinary skill.
Response to Arguments

The rejection of claims 6-12 under 35 U.S.C. 103 as being unpatentable over Kulke et al. (“Phase II Study of Recombinant Human Endostatin in Patients With Advanced Neuroendocrine Tumors”, Journal of Clinical Oncology, 2006, 3555-3561) in view of Chillemi et al. (“Studies on the Structure-Activity Relationship of Endostatin: Synthesis of Human Endostatin Peptides Exhibiting Potent Antiangiogenic Activities”, J. Med. Chem, 2003, 4165-4172) has been withdrawn as necessitated by the amendment “said C-terminal endostatin-derived peptide is no more than 40 amino acids in length”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection is maintained. 
Claims 6-9, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 16-19 of U.S. Patent No. 9,365,616 B2. 
Regarding claims 6, 7, 9, 13, and 14, claims 5-7 of U.S. Patent No. 9,365,616 B2 are directed to a method of treating a subject with fibrosis, comprising selecting a subject with fibrosis; and administering to the subject a therapeutically effective amount of the polypeptide of 
Regarding claims 6, 7, 9, 13, and 14, claims 16-18 of U.S. Patent No. 9,365,616 B2 are directed to a method of treating a subject with fibrosis, comprising selecting a subject with fibrosis; and administering to the subject a therapeutically effective amount of the polypeptide of claims 2 or 15, thereby treating the subject with fibrosis (claim 16 and 17), wherein the subject has a fibrosis of the skin (scleroderma; claim 18). The peptide of claim 2 consists of: a) the amino acid sequence set forth as amino acids 133-141 of SEQ ID NO: 2; b) the amino acid sequence set forth as amino acids 145-153 of SEQ ID NO: 2; c) the amino acid sequence set forth as amino acids 145-153 of SEQ ID NO: 13; or d) the amino acid sequence set forth as amino acids 133-180 of SEQ ID NO: 13 and the peptide of claim 15 consists of an isolated polypeptide consisting essentially of: a) the amino acid sequence set forth as amino acids 133-141 of SEQ ID NO: 2 and an Fc domain; b) the amino acid sequence set forth as amino acids 145-153 of SEQ ID NO: 2 and an Fc domain; c) the amino acid sequence set forth as amino acids 145-153 of SEQ ID NO: 13 and an Fc domain; or d) the amino acid sequence set forth as 
Therefore, the claims of U.S. Patent No. 9,365,616 B2 anticipate the claimed invention.
Although the claims at issue are not identical, they are not patentably distinct from each other.

The rejection is maintained.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 16-19 of U.S. Patent No. 9,365,616 B2 in view of Samuel et al. (“Anti-fibrotic actions of relaxin”, British Journal of Pharmacology, 2017, 962-976).
Claims 5-7 of U.S. Patent No. 9,365,616 B2 are directed to a method of treating a subject with fibrosis, comprising selecting a subject with fibrosis; and administering to the subject a therapeutically effective amount of the polypeptide of claim 1, thereby treating the subject with fibrosis, wherein the subject has a fibrosis of the skin (claim 6) or wherein the subject has scleroderma, a keloid or hypertrophic scar, idiopathic pulmonary fibrosis, morphea, Graft-Versus-Host Disease, or subepithelial fibrosis (claim 7). The polypeptide of claim 1 is an isolated polypeptide consisting essentially of: a) the amino acid sequence set forth as amino acids 133-141 of SEQ ID NO: 2; b) the amino acid sequence set forth as amino acids 145-153 of SEQ ID NO: 2 c) the amino acid sequence set forth as amino acids 145-153 of SEQ ID NO: 13; or d) the amino acid sequence set forth as amino acids 133-180 of SEQ ID NO: 13; and wherein the polypeptide is amidated. SEQ ID NO: 2 is human endostatin and the amino acid sequences are the amino acids from the C-terminal end of endostatin. Claims 16-18 of U.S. Patent No. 9,365,616 B2 are directed to a method of treating a subject with fibrosis, comprising selecting a 
U.S. Patent No. 9,365,616 B2 does not claim administering a second anti-fibrotic agent as claimed.
Samuel et al. teach treating fibrosis with Relaxin (see the abstract). Samuel et al. teach Relaxin is an anti-fibrotic (see e.g., the abstract). 
At the time of the effective filing date of the claimed invention, it would have been obvious to combine Relaxin of Samuel et al. with the polypeptide of U.S. Patent No. 9,365,616 B2 to arrive at the claimed invention because it is obvious to combine two compositions that the art teaches as being useful individually for the same purpose as each other. Both agents taught by 
Although the claims at issue are not identical, they are not patentably distinct from each other.

The rejection is maintained.
Claims 6-8, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 and 14 of U.S. Patent No. 10,172,923 B2. 
Regarding claims 6-7, 13 and 14, U.S. Patent No. 10,172,923 B2 claims a method of treating a subject with fibrosis, comprising selecting a subject with fibrosis; and administering to the subject a therapeutically effective amount of the polypeptide of claim 1, thereby treating the subject with fibrosis, wherein the subject has a fibrosis of the skin (claim 5) or wherein the subject has scleroderma, a keloid or hypertrophic scar, idiopathic pulmonary fibrosis, morphea, Graft-Versus-Host Disease, or subepithelial fibrosis (claim 6). The polypeptide of claim 1 comprising an endostatin polypeptide consisting of amino acids 145-153 of SEQ ID NO: 2 or SEQ ID NO: 13 fused to a heterologous peptide. Amino acids 145-153 of SEQ ID NO: 2 are of the amino acid sequence ATGQAYSLL (a fragment variant of SEQ ID NO: 1 (ATGQAYSSL) comprising one substitution).
Therefore, the claims of U.S. Patent No. 10,172,923 B2 anticipate the claimed invention.
Although the claims at issue are not identical, they are not patentably distinct from each other.


The rejection is maintained.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 and 14 of U.S. Patent No. 10,172,923 B2 in view of Samuel et al. (“Anti-fibrotic actions of relaxin”, British Journal of Pharmacology, 2017, 962-976).
U.S. Patent No. 10,172,923 B2 claims a method of treating a subject with fibrosis, comprising selecting a subject with fibrosis; and administering to the subject a therapeutically effective amount of the polypeptide of claim 1, thereby treating the subject with fibrosis, wherein the subject has a fibrosis of the skin (claim 5) or wherein the subject has scleroderma, a keloid or hypertrophic scar, idiopathic pulmonary fibrosis, morphea, Graft-Versus-Host Disease, or subepithelial fibrosis (claim 6). The polypeptide of claim 1 comprising an endostatin polypeptide consisting of amino acids 145-153 of SEQ ID NO: 2 or SEQ ID NO: 13 fused to a heterologous peptide. Amino acids 145-153 of SEQ ID NO: 2 are of the amino acid sequence ATGQAYSLL (a fragment variant of SEQ ID NO: 1 (ATGQAYSSL) comprising one substitution).
U.S. Patent No. 10,172,923 B2 does not claim administering a second anti-fibrotic agent as claimed.
Samuel et al. teach treating fibrosis with Relaxin (see the abstract). Samuel et al. teach Relaxin is an anti-fibrotic (see e.g., the abstract). 
At the time of the effective filing date of the claimed invention, it would have been obvious to combine Relaxin of Samuel et al. with the polypeptide of U.S. Patent No. 10,172,923 B2 to arrive at the claimed invention because it is obvious to combine two compositions that the art teaches as being useful individually for the same purpose as each other. Both agents taught by Samuel et al. and U.S. Patent No. 10,172,923 have anti-fibrotic activity that are useful for treating a fibrosis.

The rejection is maintained.
Claims 6-9, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of U.S. Patent No. 9,556,252 B2.
Claims 1 and 7-10 of U.S. Patent No. 9,556,252 are directed to An isolated nucleic acid molecule comprising a heterologous promoter operably linked to a nucleic acid encoding a polypeptide, wherein the polypeptide consists of: a) the amino acid sequence set forth as amino acids 133-141 of SEQ ID NO: 2; b) the amino acid sequence set forth as amino acids 133-141 of SEQ ID NO: 2 and an Fc domain; c) the amino acid sequence set forth as amino acids 145-153 of SEQ ID NO: 2; d) the amino acid sequence set forth as amino acids 145-153 of SEQ ID NO: 2 and an Fc domain; e) the amino acid sequence set forth as amino acids 145-153 of SEQ ID NO: 13; f) the amino acid sequence set forth as amino acids 145-153 of SEQ ID NO: 13 and an Fc domain; g) the amino acid sequence set forth as amino acids 133-180 of SEQ ID NO: 2; h) the amino acid sequence set forth as amino acids 133-180 of SEQ ID NO: 2 and an Fc domain; i) the amino acid sequence set forth as amino acids 133-180 of SEQ ID NO: 13; or j) the amino acid sequence set forth as amino acids 133-180 of SEQ ID NO: 13 and an Fc domain.
The instant claims of the present invention simply claim the utility of the claimed compositions disclosed in the specification of U.S. Patent No. 9,556,252 B2 as part of a method of use claim. See MPEP §804. It has been held that it is proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. The specification of U.S. Patent No. 9,556,252 B2 teach the peptides are useful in methods of treating fibrosis in subject. See col. 2, lines 44-67 and col. 3, lines 1-7. 
Response to Arguments
Applicants request the double patenting rejections be held in abeyance until claims are allowed in the present application. See page 11 in the remarks filed December 29, 2021.
Applicants’ request has been fully considered but will not be granted because only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. See MPEP §804 IB1. Therefore, the rejections are maintained as indicated above.
The following double patenting rejections have been withdrawn as necessitated by amendment by the amendment “said C-terminal endostatin-derived peptide is no more than 40 amino acids in length”. The rejection of claims 6-9, 13 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17,092,539(reference application). The rejection of claims 6-9, 13 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,716,232 B2. The rejection of claim 15 on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 and 14 of U.S. Patent No. 10,709,769 B2 in view of Samuel et al. (“Anti-fibrotic actions of relaxin”, British Journal of Pharmacology, 2017, 962-976). The rejection of claims 6-9, 13 and 14 n the ground of nonstatutory double patenting as being unpatentable over claims 10 and 16 of U.S. Patent No. 10,709,769 B2. The rejection of claims 6-9, 13 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 8,507,441 B2. The rejection of claim 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. U.S. Patent No. US 
Summary
Claims 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1). Claims 6-9 and 12-15 are rejected under 35 U.S.C. 103. Claims 6-9 and 13-15 are rejected on the ground of nonstatutory double patenting.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658